PER CURIAM.
We reverse the final summary judgment entered in favor of appellee, Richard Holtz, the defendant in the circuit court. A person hitting a golf ball has a duty to exercise ordinary care, under the circumstances then surrounding him, for the safety of persons reasonably within the range of danger. See Miller v. Rollings, 56 So.2d 137, 138 (Fla.1952). An issue of fact remains concerning whether the noise from the riding lawn mower was sufficient to place Holtz on notice that the mower driver was in the line of fire of the golf shot. See Jesters v. Taylor, 105 So.2d 569, 571 (Fla.1958) (Roberts, J., concurring in part and dissenting in part).
STEVENSON, GROSS and HAZOURI, JJ., concur.